                   Case: 1:16-cv-05827 Document #: 362-2 Filed: 12/04/20 Page 1 of 22 PageID #:3810

                                                  EXHIBIT B

                                   Plaintiff's Index of Damages (as of 1/13/17)
                Payee              Invoice Date     Invoice No.                   Bates No.         Amount
ARCADIS U.S., Inc.                    11/9/04          94601                  P60001587         $      3,357.50
Dykema Gossett PLLC                  11/16/04         1001594           P60001497 - P60001506   $      5,057.65
Barnes & Thornburg LLP               11/23/04         882400            P60001525 - P60001531   $      8,692.50
Franzetti Law Firm P.C.               12/2/04           102             P60001511 - P60001513   $      2,116.80
ARCADIS U.S., Inc.                    12/7/04          96890            P60001588 - P60001601   $     10,930.75
Dykema Gossett PLLC                   12/9/04         1005165           P60001497 - P60001506   $      1,158.23
Barnes & Thornburg LLP               12/17/04         887307            P60001507 - P60001510   $      5,886.80
LECG, LLC                            12/28/04          40082            P60001276 - P60001286   $     10,446.13
LECG, LLC                            12/30/04          41001            P60001276 - P60001286   $     23,836.40
InterCall                             1/1/05        B1-3227623          P60001396 - P60001401   $      1,083.36
InterCall                             1/5/05        B1-3105069          P60001402 - P60001409   $      1,596.18
Franzetti Law Firm P.C.               1/10/05           125             P60001514 - P60001524   $      5,154.80
ARCADIS U.S., Inc.                    1/14/05          99833            P60001602 - P60001616   $      2,227.54
Barnes & Thornburg LLP                1/31/05         896777            P60001492 - P60001496   $      4,846.83
InterCall                             2/1/05        B1-3362428          P60001410 - P60001421   $      2,657.79
Franzetti Law Firm P.C.               2/10/05          10015            P60001514 - P60001524   $     21,162.42
ARCADIS U.S., Inc.                    2/14/05         102652            P60001617 - P60001653   $      8,362.92
Marili McFawn                         2/15/05                           P60001244 - P60001249   $      2,160.00
Marili McFawn                         2/15/05                           P60001244 - P60001249   $      5,010.00
Marili McFawn                         2/21/05                           P60001237 - P60001243   $     10,536.00
Barnes & Thornburg LLP                2/28/05         902394            P60001532 - P60001533   $       480.00



                                                  Page 1 of 22
                     Case: 1:16-cv-05827 Document #: 362-2 Filed: 12/04/20 Page 2 of 22 PageID #:3811

                                                    EXHIBIT B

                                     Plaintiff's Index of Damages (as of 1/13/17)
                  Payee              Invoice Date     Invoice No.                   Bates No.         Amount
InterCall                               3/1/05        B1-3500372          P60001422 - P60001427   $      1,578.51
Marili McFawn                           3/7/05                            P60001237 - P60001243   $      7,350.00
Franzetti Law Firm P.C.                 3/9/05           10043            P60001534 - P60001539   $     13,310.95
ARCADIS U.S., Inc.                      3/10/05         104947            P60001617 - P60001653   $      5,753.91
LECG, LLC                               3/25/05          43130            P60001287 - P60001316   $      1,446.25
LECG, LLC                               3/25/05          43296            P60001287 - P60001316   $      6,655.46
LECG, LLC                               3/25/05          43128            P60001287 - P60001316   $     15,879.23
LECG, LLC                               3/25/05          43131            P60001287 - P60001316   $     23,938.41
LECG, LLC                               3/25/05          43174            P60001287 - P60001316   $     35,364.92
InterCall                               4/1/05        B1-3641067          P60001428 - P60001442   $      1,379.47
Franzetti Law Firm P.C.                 4/6/05           10069            P60001540 - P60001546   $     15,899.30
Deno's Catering                         4/11/05          37421            P60001228 - P60001229   $       469.85
ARCADIS U.S., Inc.                      4/12/05         107759            P60001654 - P60001669   $      3,527.27
Marili McFawn                           4/20/05                           P60001230 - P60001236   $      2,386.33
LECG, LLC                               4/29/05          43962            P60001317 - P60001335   $      5,654.95
LECG, LLC                               4/29/05          43963            P60001317 - P60001335   $      7,769.92
LECG, LLC                               4/29/05          43964            P60001317 - P60001335   $      3,401.25
InterCall                               5/1/05        B1-3820729          P60001443 - P60001451   $       500.19
Franzetti Law Firm P.C.                 5/6/05           10098            P60001547 - P60001552   $     13,489.32
ARCADIS U.S., Inc.                      5/18/05         111019            P60001670 - P60001685   $      1,217.82
ARCADIS U.S., Inc.                      5/18/05         111018            P60001670 - P60001685   $     12,000.00



                                                    Page 2 of 22
                   Case: 1:16-cv-05827 Document #: 362-2 Filed: 12/04/20 Page 3 of 22 PageID #:3812

                                                  EXHIBIT B

                                   Plaintiff's Index of Damages (as of 1/13/17)
               Payee               Invoice Date     Invoice No.                   Bates No.         Amount
LECG, LLC                             5/26/05          44781            P60001336 - P60001344   $      9,456.82
InterCall                             5/31/05       B1-3967075          P60001452 - P60001459   $       690.24
Franzetti Law Firm P.C.               6/6/05           10121            P60001553 - P60001558   $     15,023.10
ARCADIS U.S., Inc.                    6/8/05          112733            P60001686 - P60001698   $      1,686.56
LECG, LLC                             6/27/05          45650            P60001345 - P60001355   $      9,419.34
InterCall                             7/1/05        B1-4116438          P60001460 - P60001465   $       381.05
Franzetti Law Firm P.C.               7/7/05           10146            P60001559 - P60001564   $     11,732.30
ARCADIS U.S., Inc.                    7/18/05         116247            P60001699 - P60001736   $      1,927.88
ARCADIS U.S., Inc.                    7/18/05         116275            P60001699 - P60001736   $      3,000.00
ARCADIS U.S., Inc.                    7/18/05         116246            P60001699 - P60001736   $     11,678.30
LECG, LLC                             7/27/05          46335            P60001356 - P60001364   $      9,620.91
InterCall                             8/1/05        B1-4269427          P60001466 - P60001470   $       536.96
Franzetti Law Firm P.C.               8/4/05           10174            P60001565 - P60001570   $     10,509.25
Brausch Environmental, LLC            8/7/05           5201             P60001270 - P60001275   $      3,194.53
LECG, LLC                             8/17/05          47058            P60001365 - P60001373   $      3,229.95
ARCADIS U.S., Inc.                    8/26/05         119871            P60001737 - P60001788   $      7,766.65
ARCADIS U.S., Inc.                    8/26/05         119869            P60001737 - P60001788   $      7,552.80
ARCADIS U.S., Inc.                    8/30/05         120028            P60001737 - P60001788   $      1,448.55
InterCall                             9/1/05        B1-4425943          P60001471 - P60001476   $       756.50
Franzetti Law Firm P.C.               9/2/05           10195            P60001571 - P60001576   $     10,222.99
Brausch Environmental, LLC            9/4/05           5219             P60001265 - P60001269   $      1,725.64



                                                  Page 3 of 22
                      Case: 1:16-cv-05827 Document #: 362-2 Filed: 12/04/20 Page 4 of 22 PageID #:3813

                                                     EXHIBIT B

                                      Plaintiff's Index of Damages (as of 1/13/17)
               Payee                  Invoice Date     Invoice No.                   Bates No.         Amount
ARCADIS U.S., Inc.                       9/13/05         122015            P60001789 - P60001852   $     14,206.75
ARCADIS U.S., Inc.                       9/15/05         122209            P60001789 - P60001852   $      5,417.85
ARCADIS U.S., Inc.                       9/15/05         122210            P60001789 - P60001852   $      1,566.86
LECG, LLC                                9/22/05          48293            P60001374 - P60001381   $      4,296.96
InterCall                                10/1/05       B1-4586316          P60001477 - P60001480   $       421.42
Brausch Environmental, LLC               10/2/05          5235             P60001256 - P60001264   $      2,457.35
Franzetti Law Firm P.C.                  10/3/05          10222            P60001577 - P60001581   $      6,734.00
ARCADIS U.S., Inc.                      10/13/05         124823            P60001853 - P60001896   $     22,949.32
LECG, LLC                               10/19/05          49399            P60001382 - P60001388   $      8,642.75
InterCall                                11/1/05       B1-4749817          P60001481 - P60001486   $       615.46
Franzetti Law Firm P.C.                  11/3/05          10242            P60001582 - P60001586   $      6,588.00
Brausch Environmental, LLC               11/6/05          5250             P60001250 - P60001255   $      3,643.37
ARCADIS U.S., Inc.                      11/10/05         127037            P60001897 - P60001911   $      2,365.06
LECG, LLC                               11/16/05          50436            P60001389 - P60001395   $      5,132.50
InterCall                                12/1/05       B1-4919045          P60001487 - P60001491   $       472.62
Brausch Environmental, LLC               12/4/05          5265             P60000985 - P60000988   $      2,159.14
Franzetti Law Firm P.C.                  12/5/05          10267            P60000647 - P60000651   $      7,152.00
ARCADIS U.S., Inc.                      12/12/05         130244            P60000921 - P60000931   $      1,546.00
FTI Consulting Inc.                     12/19/05          51887            P60001121 - P60001126   $      2,361.14
InterCall                                1/1/06        B1-5102966          P60001912 - P60001916   $       641.03
Brausch Environmental, LLC               1/3/06           6104             P60000989 - P60000993   $      2,968.32



                                                     Page 4 of 22
                   Case: 1:16-cv-05827 Document #: 362-2 Filed: 12/04/20 Page 5 of 22 PageID #:3814

                                                  EXHIBIT B

                                   Plaintiff's Index of Damages (as of 1/13/17)
               Payee               Invoice Date     Invoice No.                   Bates No.         Amount
Franzetti Law Firm P.C.               1/5/06           10296            P60000652 - P60000655   $     6,919.00
ARCADIS U.S., Inc.                    1/16/06         133157            P60000932 - P60000943   $     4,123.59
InterCall                             2/1/06        B1-5278409          P60001917 - P60001920   $       156.78
Brausch Environmental, LLC            2/5/06           6120             P60000994 - P60000997   $       188.66
Franzetti Law Firm P.C.               2/6/06           10322            P60000656 - P60000658   $     1,072.00
ARCADIS U.S., Inc.                    2/8/06          135320            P60000944 - P60000952   $       697.20
Franzetti Law Firm P.C.               3/6/06           10347            P60000659 - P60000661   $     1,004.00
ARCADIS U.S., Inc.                    3/9/06          138338            P60000953 - P60000956   $       720.60
InterCall                             4/1/06        B1-5640940          P60001921 - P60001924   $        63.59
Franzetti Law Firm P.C.               4/3/06           10370            P60000662 - P60000664   $       856.00
ARCADIS U.S., Inc.                    4/10/06         140670            P60000957 - P60000961   $       406.00
Franzetti Law Firm P.C.               5/1/06           10394            P60000665 - P60000669   $     1,566.00
InterCall                             5/1/06        B1-5834909          P60001925 - P60001929   $       180.82
Franzetti Law Firm P.C.               6/7/06           10422            P60000665 - P60000669   $     1,134.00
Franzetti Law Firm P.C.               7/5/06           10447            P60000670 - P60000672   $       972.00
Brausch Environmental, LLC            7/30/06          6199             P60000998 - P60001004   $     6,588.70
InterCall                             8/1/06        B1-6440257          P60001930 - P60001933   $       215.48
Franzetti Law Firm P.C.               8/3/06           10471            P60000673 - P60000676   $     2,679.00
Brausch Environmental, LLC            9/3/06           6215             P60001005 - P60001007   $     2,958.25
Franzetti Law Firm P.C.               9/7/06           10496            P60000677 - P60000680   $     1,421.98
ARCADIS U.S., Inc.                    9/12/06         155885            P60000962 - P60000968   $     3,055.70



                                                  Page 5 of 22
                   Case: 1:16-cv-05827 Document #: 362-2 Filed: 12/04/20 Page 6 of 22 PageID #:3815

                                                  EXHIBIT B

                                   Plaintiff's Index of Damages (as of 1/13/17)
               Payee               Invoice Date     Invoice No.                   Bates No.         Amount
Brausch Environmental, LLC            10/1/06          6231             P60001008 - P60001012   $       715.30
Franzetti Law Firm P.C.               10/5/06          10523            P60000681 - P60000683   $     1,856.12
Brausch Environmental, LLC            11/5/06          6248             P60001013 - P60001017   $     1,548.80
Franzetti Law Firm P.C.               11/6/06          10549            P60000684 - P60000686   $     1,371.00
Franzetti Law Firm P.C.               3/5/07           10576            P60000687 - P60000689   $       105.00
Brausch Environmental, LLC            4/1/07           7132             P60001018 - P60001020   $       136.13
Franzetti Law Firm P.C.               4/5/07           10666            P60000690 - P60000691   $       402.00
Franzetti Law Firm P.C.               8/2/07           10688            P60000692 - P60000694   $     1,010.34
Franzetti Law Firm P.C.               9/7/07           10764            P60000695 - P60000697   $       836.00
Brausch Environmental, LLC            9/30/07          7222             P60001021 - P60001026   $       156.25
Franzetti Law Firm P.C.               11/1/07          10780            P60000698 - P60000704   $       307.00
Brausch Environmental, LLC            11/4/07          7239             P60001027 - P60001030   $     1,064.40
InterCall                             12/1/07      B1-10932523          P60001934 - P60001939   $       203.29
Brausch Environmental, LLC            12/2/07          7256             P60001031 - P60001033   $     1,084.98
Franzetti Law Firm P.C.               12/6/07          10818            P60000698 - P60000704   $       971.00
Nijman Franzetti LLP                  3/10/08          10842            P60000705 - P60000716   $        83.00
Brausch Environmental, LLC            4/6/08           8135             P60001034 - P60001036   $        31.25
Nijman Franzetti LLP                  6/9/08           10895            P60000705 - P60000716   $     2,296.90
Nijman Franzetti LLP                  7/7/08           10995            P60000705 - P60000716   $       265.00
Nijman Franzetti LLP                  8/5/08           11023            P60000705 - P60000716   $       420.00
Nijman Franzetti LLP                  9/8/08           11057            P60000705 - P60000716   $     6,093.62



                                                  Page 6 of 22
                      Case: 1:16-cv-05827 Document #: 362-2 Filed: 12/04/20 Page 7 of 22 PageID #:3816

                                                     EXHIBIT B

                                      Plaintiff's Index of Damages (as of 1/13/17)
               Payee                  Invoice Date     Invoice No.                   Bates No.         Amount
Nijman Franzetti LLP                     10/8/08          11093            P60000705 - P60000716   $      6,346.97
Nijman Franzetti LLP                    11/12/08          11134            P60000717 - P60000734   $     16,241.21
Brausch Environmental, LLC              11/23/08          8246             P60001037 - P60001042   $      5,257.59
Nijman Franzetti LLP                     12/8/08          11172            P60000717 - P60000734   $      7,970.00
ARCADIS U.S., Inc.                      12/10/08         254835            P60000969 - P60000970   $      1,160.00
Brausch Environmental, LLC               1/4/09           9307             P60001043 - P60001045   $       723.53
Nijman Franzetti LLP                     1/12/09          11212            P60000717 - P60000734   $      5,116.24
ARCADIS U.S., Inc.                       1/23/09         259901            P60000971 - P60000976   $       645.16
FTI Consulting Inc.                      1/23/09         101659            P60001127 - P60001132   $      2,001.89
Nijman Franzetti LLP                     2/9/09           11246            P60000717 - P60000734   $      3,379.11
Quarles & Brady LLP                      2/20/09         1478275           P60000644 - P60000646   $      1,800.00
FTI Consulting Inc.                      2/20/09         102587            P60001133 - P60001135   $      2,845.89
Nijman Franzetti LLP                     3/9/09           11286            P60000735 - P60000739   $      6,271.93
FTI Consulting Inc.                      3/27/09         103656            P60001136 - P60001139   $      1,893.11
Nijman Franzetti LLP                     4/7/09           11316            P60000740 - P60000742   $      2,654.92
Quarles & Brady LLP                      4/10/09         1490701           P60000639 - P60000643   $       675.00
FTI Consulting Inc.                      4/23/09         104548            P60001140 - P60001143   $      1,372.50
Nijman Franzetti LLP                     5/4/09           11350            P60000743 - P60000745   $      1,225.70
Quarles & Brady LLP                      5/29/09         1502349           P60000634 - P60000638   $       765.00
Nijman Franzetti LLP                     6/8/09           11374            P60000746 - P60000748   $      3,258.00
Quarles & Brady LLP                      6/16/09         1506921           P60000630 - P60000633   $      1,530.00



                                                     Page 7 of 22
                      Case: 1:16-cv-05827 Document #: 362-2 Filed: 12/04/20 Page 8 of 22 PageID #:3817

                                                     EXHIBIT B

                                      Plaintiff's Index of Damages (as of 1/13/17)
               Payee                  Invoice Date     Invoice No.                   Bates No.         Amount
Nijman Franzetti LLP                     7/6/09           11396            P60000749 - P60000751   $     1,813.00
Nijman Franzetti LLP                     8/10/09          11424            P60000752 - P60000754   $     2,988.00
FTI Consulting Inc.                      8/28/09         108774            P60001144 - P60001148   $     3,527.91
Nijman Franzetti LLP                     9/8/09           11451            P60000755 - P60000757   $       695.00
Nijman Franzetti LLP                     10/7/09          11479            P60000758 - P60000760   $     1,106.52
Quarles & Brady LLP                     10/15/09         1533720           P60000626 - P60000629   $       315.00
Dykema Gossett PLLC                     10/23/09         1303523           P60000531 - P60000534   $     1,617.00
Nijman Franzetti LLP                     11/9/09          11507            P60000761 - P60000763   $       312.00
Dykema Gossett PLLC                     11/10/09         1306828           P60000525 - P60000530   $       264.00
Nijman Franzetti LLP                    12/10/09          11530            P60000764 - P60000766   $     2,238.00
Nijman Franzetti LLP                     1/7/10           11558            P60000767 - P60000771   $     4,574.00
Dykema Gossett PLLC                      1/13/10         1316845           P60000520 - P60000524   $     1,725.80
Brausch Environmental, LLC               1/31/10          10514            P60001046 - P60001048   $     1,092.40
Nijman Franzetti LLP                     2/2/10           11589            P60000767 - P60000771   $     3,279.00
Dykema Gossett PLLC                      2/12/10         1322028           P60000515 - P60000519   $       165.00
Nijman Franzetti LLP                     3/8/10           11619            P60000772 - P60000774   $     1,250.00
Dykema Gossett PLLC                      3/10/10         1325737           P60000511 - P60000514   $        99.00
Dykema Gossett PLLC                      4/14/10         1331369           P60000507 - P60000510   $       132.00
Nijman Franzetti LLP                     4/19/10          11651            P60000775 - P60000777   $     4,726.00
Nijman Franzetti LLP                     5/6/10           11684            P60000778 - P60000781   $     3,017.00
Dykema Gossett PLLC                      5/13/10         1336067           P60000503 - P60000506   $       198.00



                                                     Page 8 of 22
                      Case: 1:16-cv-05827 Document #: 362-2 Filed: 12/04/20 Page 9 of 22 PageID #:3818

                                                     EXHIBIT B

                                      Plaintiff's Index of Damages (as of 1/13/17)
               Payee                  Invoice Date     Invoice No.                   Bates No.         Amount
FTI Consulting Inc.                      5/28/10         117551            P60001149 - P60001152   $     1,260.00
Nijman Franzetti LLP                     6/7/10           11719            P60000782 - P60000785   $     4,223.00
Dykema Gossett PLLC                      6/16/10         1341339           P60000499 - P60000502   $       198.00
FTI Consulting Inc.                      6/28/10         118437            P60001153 - P60001157   $     1,365.00
Nijman Franzetti LLP                     7/8/10           11749            P60000786 - P60000789   $     4,060.00
Nijman Franzetti LLP                     8/9/10           11785            P60000790 - P60000793   $     2,169.06
FTI Consulting Inc.                      8/11/10         120058            P60001158 - P60001162   $     2,345.00
Quarles & Brady LLP                      9/7/10          1607905           P60000622 - P60000625   $     2,154.50
Nijman Franzetti LLP                     9/14/10          11817            P60000794 - P60000796   $       923.00
Brausch Environmental, LLC               10/6/10          10703            P60001049 - P60001051   $       901.01
Nijman Franzetti LLP                     10/8/10          11853            P60000797 - P60000799   $     5,039.00
Dykema Gossett PLLC                     10/20/10         1360735           P60000495 - P60000498   $       594.00
Nijman Franzetti LLP                     11/8/10          11886            P60000800 - P60000803   $     4,150.88
Dykema Gossett PLLC                     11/12/10         1365734           P60000491 - P60000494   $       264.00
Brausch Environmental, LLC               12/5/10          10720            P60001052 - P60001054   $       844.04
Nijman Franzetti LLP                     12/6/10          11923            P60000804 - P60000808   $     8,366.95
Dykema Gossett PLLC                     12/15/10         1371062           P60000487 - P60000490   $       198.00
Brausch Environmental, LLC               1/5/11           11207            P60001055 - P60001057   $       501.48
Nijman Franzetti LLP                     1/6/11           11964            P60000809 - P60000811   $     1,863.00
Kaufman & Canoles, P.C.                  2/4/11          845328            P60000603 - P60000606   $     1,360.00
Nijman Franzetti LLP                     2/10/11          12008            P60000812 - P60000815   $     3,783.00



                                                     Page 9 of 22
                      Case: 1:16-cv-05827 Document #: 362-2 Filed: 12/04/20 Page 10 of 22 PageID #:3819

                                                      EXHIBIT B

                                       Plaintiff's Index of Damages (as of 1/13/17)
               Payee                   Invoice Date     Invoice No.                   Bates No.         Amount
Nijman Franzetti LLP                      3/7/11           12048            P60000816 - P60000819   $      4,386.00
Kaufman & Canoles, P.C.                   3/7/11          849930            P60000600 - P60000602   $       255.00
FTI Consulting Inc.                      3/10/11          125504            P60001163 - P60001166   $       183.70
Kaufman & Canoles, P.C.                   4/7/11          853982            P60000597 - P60000599   $       340.00
Nijman Franzetti LLP                      4/8/11           12089            P60000820 - P60000824   $      8,718.52
Nijman Franzetti LLP                      5/6/11           12129            P60000825 - P60000829   $      6,249.00
Brausch Environmental, LLC                5/8/11           11269            P60001058 - P60001061   $       328.13
FTI Consulting Inc.                      5/18/11          7267382           P60001167 - P60001171   $      2,046.00
Nijman Franzetti LLP                      6/6/11           12167            P60000830 - P60000833   $      3,401.56
FTI Consulting Inc.                      6/20/11          7269974           P60001172 - P60001177   $     10,303.50
Nijman Franzetti LLP                      7/7/11           12215            P60000834 - P60000837   $      5,814.00
FTI Consulting Inc.                      7/19/11          7271861           P60001178 - P60001182   $     11,057.50
Nijman Franzetti LLP                      8/8/11           12252            P60000838 - P60000841   $      5,616.52
FTI Consulting Inc.                      8/16/11          7273840           P60001183 - P60001189   $      4,037.50
Nijman Franzetti LLP                      9/6/11           12291            P60000842 - P60000846   $      8,723.00
Brausch Environmental, LLC               10/2/11           11344            P60001062 - P60001064   $       513.94
Nijman Franzetti LLP                     10/6/11           12331            P60000847 - P60000850   $      4,544.00
Kaufman & Canoles, P.C.                  10/12/11         881377            P60000594 - P60000596   $       765.00
Kaufman & Canoles, P.C.                  10/12/11         881378            P60000590 - P60000593   $      3,041.00
Kaufman & Canoles, P.C.                  11/4/11          885267            P60000583 - P60000589   $      2,912.19
Brausch Environmental, LLC               11/6/11           11362            P60001065 - P60001067   $       306.06



                                                      Page 10 of 22
                      Case: 1:16-cv-05827 Document #: 362-2 Filed: 12/04/20 Page 11 of 22 PageID #:3820

                                                      EXHIBIT B

                                       Plaintiff's Index of Damages (as of 1/13/17)
               Payee                   Invoice Date     Invoice No.                   Bates No.         Amount
Nijman Franzetti LLP                     11/7/11           12372            P60000851 - P60000854   $     2,899.63
Kaufman & Canoles, P.C.                  12/2/11          890227            P60000583 - P60000589   $       364.65
Brausch Environmental, LLC               12/4/11           11381            P60001068 - P60001073   $     1,638.94
Nijman Franzetti LLP                     12/5/11           12411            P60000855 - P60000857   $     3,529.00
FTI Consulting Inc.                      12/14/11         728445            P60001190 - P60001194   $     1,449.50
Brausch Environmental, LLC                1/1/12           12502            P60001074 - P60001076   $       927.54
Nijman Franzetti LLP                      1/4/12           12452            P60000858 - P60000860   $     4,074.00
Kaufman & Canoles, P.C.                  1/16/12          895613            P60000580 - P60000582   $       693.00
Brausch Environmental, LLC                2/5/12           12517            P60001077 - P60001079   $       663.78
Nijman Franzetti LLP                      2/6/12           12495            P60000861 - P60000865   $     6,369.00
Kaufman & Canoles, P.C.                   2/9/12          898820            P60000576 - P60000579   $     1,953.23
FTI Consulting Inc.                      2/23/12          7287206           P60001195 - P60001199   $     2,622.00
Brausch Environmental, LLC                3/4/12           12530            P60001080 - P60001082   $       675.24
Nijman Franzetti LLP                      3/8/12           12525            P60000866 - P60000870   $     6,477.00
Kaufman & Canoles, P.C.                   3/9/12          902398            P60000570 - P60000575   $     3,993.38
FTI Consulting Inc.                      3/14/12          7288510           P60001200 - P60001205   $     4,405.83
Brausch Environmental, LLC                4/2/12           12548            P60001083 - P60001085   $       882.39
Nijman Franzetti LLP                      4/6/12           12562            P60000871 - P60000874   $     1,714.00
FTI Consulting Inc.                      4/30/12          7291870           P60001206 - P60001211   $     1,978.00
Nijman Franzetti LLP                      5/7/12           12598            P60000875 - P60000877   $     3,394.00
Brausch Environmental, LLC                5/7/12           12561            P60001086 - P60001088   $       475.05



                                                      Page 11 of 22
                      Case: 1:16-cv-05827 Document #: 362-2 Filed: 12/04/20 Page 12 of 22 PageID #:3821

                                                      EXHIBIT B

                                       Plaintiff's Index of Damages (as of 1/13/17)
               Payee                   Invoice Date     Invoice No.                   Bates No.         Amount
Nijman Franzetti LLP                      6/6/12           12634            P60000878 - P60000880   $      2,569.00
Brausch Environmental, LLC                6/7/12           12587            P60001089 - P60001091   $      1,193.20
Kaufman & Canoles, P.C.                   6/8/12          914344            P60000565 - P60000569   $       726.00
Kaufman & Canoles, P.C.                   7/3/12          917861            P60000560 - P60000564   $       990.00
Nijman Franzetti LLP                      7/6/12           12675            P60000881 - P60000883   $      2,631.00
Brausch Environmental, LLC                7/8/12           12592            P60001092 - P60001101   $      2,541.11
ARCADIS U.S., Inc.                       7/19/12          462754            P60000977 - P60000978   $     12,000.00
Brausch Environmental, LLC                8/5/12           12606            P60001092 - P60001101   $      2,690.97
Nijman Franzetti LLP                      8/6/12           12724            P60000884 - P60000886   $      3,209.00
Brausch Environmental, LLC                9/2/12           12621            P60001092 - P60001101   $       220.88
Nijman Franzetti LLP                      9/6/12           12760            P60000887 - P60000890   $      4,235.00
Kaufman & Canoles, P.C.                  9/13/12          926796            P60000555 - P60000559   $       462.00
FTI Consulting Inc.                      9/26/12          7302753           P60001212 - P60001217   $      1,045.00
Quarles & Brady LLP                      9/28/12          1785668           P60000617 - P60000621   $      5,001.00
Kaufman & Canoles, P.C.                  10/5/12          929691            P60000551 - P60000554   $      2,016.64
Brausch Environmental, LLC               10/7/12           12634            P60001102 - P60001104   $       675.68
Nijman Franzetti LLP                     10/8/12           12802            P60000891 - P60000893   $      2,207.00
Brausch Environmental, LLC               11/4/12           12648            P60001105 - P60001107   $      2,502.77
Nijman Franzetti LLP                     11/5/12           12844            P60000894 - P60000898   $      6,818.05
Kaufman & Canoles, P.C.                  11/7/12          934566            P60000545 - P60000550   $      5,261.60
Quarles & Brady LLP                      11/13/12         1795195           P60000613 - P60000616   $      3,990.00



                                                      Page 12 of 22
                      Case: 1:16-cv-05827 Document #: 362-2 Filed: 12/04/20 Page 13 of 22 PageID #:3822

                                                      EXHIBIT B

                                       Plaintiff's Index of Damages (as of 1/13/17)
               Payee                   Invoice Date     Invoice No.                   Bates No.         Amount
Kaufman & Canoles, P.C.                  11/29/12         937865            P60000540 - P60000544   $       760.17
Brausch Environmental, LLC               12/2/12           12664            P60001108 - P60001110   $      2,577.09
Nijman Franzetti LLP                     12/6/12           12878            P60000899 - P60000902   $      5,882.00
Quarles & Brady LLP                      12/10/12         1801569           P60000607 - P60000612   $      4,000.00
FTI Consulting Inc.                      12/10/12         7307964           P60001218 - P60001221   $       474.71
ARCADIS U.S., Inc.                        1/2/13          493537            P60000979 - P60000981   $     20,520.00
Brausch Environmental, LLC                1/6/13           13105            P60001111 - P60001113   $      4,069.85
Nijman Franzetti LLP                      1/7/13           12909            P60000903 - P60000920   $      7,497.54
Kaufman & Canoles, P.C.                  1/17/13          943793            P60000535 - P60000539   $      2,326.14
Brausch Environmental, LLC                2/3/13           13109            P60001114 - P60001116   $       604.45
Nijman Franzetti LLP                      2/6/13           12964            P60000903 - P60000920   $     15,868.00
FTI Consulting Inc.                      2/22/13          7313423           P60001222 - P60001227   $       912.00
Brausch Environmental, LLC                3/3/13           13124            P60001117 - P60001120   $       270.42
Nijman Franzetti LLP                      3/6/13           13003            P60000903 - P60000920   $      3,955.00
ARCADIS U.S., Inc.                       3/20/13          509394            P60000982 - P60000984   $      2,280.00
Brausch Environmental, LLC                4/7/13           13143            P60001974 - P60001976   $       481.58
Nijman Franzetti LLP                      4/8/13           13043            P60000903 - P60000920   $      1,218.00
Brausch Environmental, LLC                5/5/13           13161            P60001977 - P60001979   $       242.08
Nijman Franzetti LLP                      5/6/13           13097            P60000903 - P60000920   $      4,657.00
Brausch Environmental, LLC                6/2/13           13181            P60001980 - P60001982   $       214.12
Nijman Franzetti LLP                     6/20/13           13147            P60001940 - P60001944   $      7,398.00



                                                      Page 13 of 22
                      Case: 1:16-cv-05827 Document #: 362-2 Filed: 12/04/20 Page 14 of 22 PageID #:3823

                                                      EXHIBIT B

                                       Plaintiff's Index of Damages (as of 1/13/17)
               Payee                   Invoice Date     Invoice No.                   Bates No.         Amount
FTI Consulting Inc.                      6/26/13          7323215           P60001968 - P60001973   $     1,254.00
Nijman Franzetti LLP                      7/5/13           13199            P60001945 - P60001949   $     5,578.00
Brausch Environmental, LLC                7/7/13           13207            P60001983 - P60001985   $       789.09
Brausch Environmental, LLC                8/4/13           13225            P60001986 - P60001990   $     2,713.30
Nijman Franzetti LLP                      8/6/13           13249            P60001950 - P60001954   $     7,489.00
Nijman Franzetti LLP                      9/6/13           13298            P60001955 - P60001958   $     6,126.00
Brausch Environmental, LLC                9/8/13           13232            P60001991 - P60001993   $     2,438.46
Nijman Franzetti LLP                     10/7/13           13351            P60001959 - P60001963   $     1,254.00
Nijman Franzetti LLP                     11/6/13           13402            P60001964 - P60001965   $       120.00
Brausch Environmental, LLC               12/1/13           13282            P60001994 - P60001996   $       213.60
Nijman Franzetti LLP                     12/4/13           13449            P60001966 - P60001967   $       218.00
Brausch Environmental, LLC                1/5/14           14402            P60000129 - P60000131   $       270.00
Nijman Franzetti LLP                      1/9/14           13499            P60000386 - P60000387   $       255.00
The Chicago Trust Company                1/15/14          5002395           P60000224 - P60000226   $       875.00
Nijman Franzetti LLP                      2/7/14           13545            P60000388 - P60000389   $     1,644.15
Brausch Environmental, LLC                2/9/14           14425            P60000132 - P60000134   $       474.34
FTI Consulting Inc.                      2/25/14          7341515           P60000254 - P60000258   $       688.00
Nijman Franzetti LLP                      3/7/14           13593            P60000390 - P60000391   $       264.00
Brausch Environmental, LLC                3/9/14           14444            P60000135 - P60000137   $       180.50
Nijman Franzetti LLP                      4/7/14           13641            P60000392 - P60000393   $       495.00
The Chicago Trust Company                4/15/14          5002504           P60000227 - P60000229   $       875.00



                                                      Page 14 of 22
                      Case: 1:16-cv-05827 Document #: 362-2 Filed: 12/04/20 Page 15 of 22 PageID #:3824

                                                      EXHIBIT B

                                       Plaintiff's Index of Damages (as of 1/13/17)
               Payee                   Invoice Date     Invoice No.                   Bates No.         Amount
FTI Consulting Inc.                      4/29/14          7346782           P60000259 - P60000263   $       560.00
Brausch Environmental, LLC                5/4/14           14483            P60000138 - P60000140   $       262.19
ARCADIS U.S., Inc.                       5/16/14          589224            P60000040 - P60000042   $      6,000.00
FTI Consulting Inc.                      5/28/14          7349447           P60000264 - P60000268   $       320.00
Nijman Franzetti LLP                      6/5/14           13696            P60000394 - P60000395   $       627.00
Brausch Environmental, LLC                6/8/14           14501            P60000141 - P60000143   $       282.93
FTI Consulting Inc.                      6/26/14          7351951           P60000269 - P60000272   $       240.00
Nijman Franzetti LLP                      7/8/14           13778            P60000396 - P60000397   $       429.00
The Chicago Trust Company                7/15/14          5002649           P60000230 - P60000232   $       875.00
Nijman Franzetti LLP                      8/8/14           13818            P60000398 - P60000399   $       433.00
Brausch Environmental, LLC               8/10/14           14536            P60000144 - P60000146   $       180.71
FTI Consulting Inc.                      8/26/14          7356414           P60000273 - P60000277   $       417.00
Nijman Franzetti LLP                     9/12/14           13859            P60000400 - P60000402   $      2,271.00
FTI Consulting Inc.                      9/26/14          7359169           P60000278 - P60000281   $       616.00
Brausch Environmental, LLC               10/5/14           14576            P60000147 - P60000149   $       703.90
Nijman Franzetti LLP                     10/10/14          13898            P60000403 - P60000404   $      1,155.00
The Chicago Trust Company                10/15/14         5002797           P60000233 - P60000235   $       875.00
FTI Consulting Inc.                      10/23/14         7361544           P60000282 - P60000285   $       160.00
U.S. EPA                                 11/7/14            n/a             P60000001 - P60000014   $     89,684.54
Nijman Franzetti LLP                     11/10/14          13942            P60000405 - P60000407   $      1,337.00
Brausch Environmental, LLC               12/7/14           14601            P60000150 - P60000152   $       508.65



                                                      Page 15 of 22
                      Case: 1:16-cv-05827 Document #: 362-2 Filed: 12/04/20 Page 16 of 22 PageID #:3825

                                                      EXHIBIT B

                                       Plaintiff's Index of Damages (as of 1/13/17)
               Payee                   Invoice Date     Invoice No.                   Bates No.         Amount
Nijman Franzetti LLP                     12/10/14          13977            P60000408 - P60000410   $     1,741.00
FTI Consulting Inc.                      12/23/14         7366749           P60000286 - P60000290   $       392.00
Nijman Franzetti LLP                     1/10/15           14014            P60000411 - P60000412   $     1,109.00
FTI Consulting Inc.                      1/19/15          7368468           P60000291 - P60000295   $       240.00
Brausch Environmental, LLC                2/8/15           15724            P60000153 - P60000155   $       287.51
Nijman Franzetti LLP                     2/10/15           14056            P60000413 - P60000416   $     7,367.00
FTI Consulting Inc.                      2/27/15          7371916           P60000296 - P60000300   $     1,763.00
Brausch Environmental, LLC                3/8/15           15742            P60000156 - P60000159   $     2,060.04
Nijman Franzetti LLP                     3/10/15           14092            P60000417 - P60000420   $     5,084.30
FTI Consulting Inc.                      3/30/15          7374655           P60000301 - P60000305   $       240.00
The Chicago Trust Company                4/15/15          5003017           P60000236 - P60000238   $     1,750.00
Brausch Environmental, LLC               4/21/15           15756            P60000160 - P60000163   $     3,852.51
Nijman Franzetti LLP                     4/27/15           14130            P60000421 - P60000424   $     3,141.34
FTI Consulting Inc.                      4/28/15          7377605           P60000306 - P60000310   $     2,404.50
Brausch Environmental, LLC                5/3/15           15773            P60000164 - P60000167   $     3,472.96
Nijman Franzetti LLP                     5/12/15           14166            P60000425 - P60000427   $     1,657.00
FTI Consulting Inc.                      5/27/15          7380165           P60000311 - P60000315   $       240.00
Brausch Environmental, LLC                6/7/15           15791            P60000168 - P60000171   $       701.64
Nijman Franzetti LLP                     6/10/15           14209                  P60000428         $       511.00
Brausch Environmental, LLC                7/5/15           15809            P60000172 - P60000174   $       802.40
Nijman Franzetti LLP                     7/10/15           14257            P60000429 - P60000431   $     1,481.04



                                                      Page 16 of 22
                      Case: 1:16-cv-05827 Document #: 362-2 Filed: 12/04/20 Page 17 of 22 PageID #:3826

                                                      EXHIBIT B

                                       Plaintiff's Index of Damages (as of 1/13/17)
               Payee                   Invoice Date     Invoice No.                   Bates No.         Amount
The Chicago Trust Company                7/15/15          5003082           P60000239 - P60000241   $       875.00
U.S. EPA                                 7/16/15            n/a             P60000015 - P60000028   $     83,478.29
Brausch Environmental, LLC                8/2/15           15826            P60000175 - P60000178   $      1,891.20
Nijman Franzetti LLP                      8/6/15           14300            P60000432 - P60000434   $      1,081.00
Brausch Environmental, LLC                9/6/15           15843            P60000179 - P60000182   $      2,545.80
Nijman Franzetti LLP                     9/10/15           14338            P60000435 - P60000438   $      6,190.00
ARCADIS U.S., Inc.                       9/16/15          741796            P60000043 - P60000046   $     14,000.00
ARCADIS U.S., Inc.                       9/16/15          741799            P60000047 - P60000052   $     29,544.40
FTI Consulting Inc.                      9/25/15          7391495           P60000316 - P60000320   $       960.00
Nijman Franzetti LLP                     10/9/15           14381            P60000439 - P60000442   $      2,522.00
The Chicago Trust Company                10/15/15         5003204           P60000242 - P60000244   $       875.00
Brausch Environmental, LLC               10/17/15          15868            P60000183 - P60000185   $      1,656.60
FTI Consulting Inc.                      10/27/15         7394278           P60000321 - P60000325   $       240.00
Nijman Franzetti LLP                     11/10/15          14436            P60000443 - P60000446   $      5,284.00
Brausch Environmental, LLC               11/12/15          15884            P60000186 - P60000189   $      1,693.80
ARCADIS U.S., Inc.                       11/18/15         753097            P60000053 - P60000059   $     52,406.44
FTI Consulting Inc.                      11/23/15         7396733           P60000326 - P60000330   $       601.00
Nijman Franzetti LLP                     12/10/15          14481            P60000447 - P60000449   $      2,206.00
Brausch Environmental, LLC               12/13/15          15899            P60000190 - P60000192   $       809.10
FTI Consulting Inc.                      12/14/15         7398597           P60000331 - P60000335   $       240.00
ARCADIS U.S., Inc.                       12/30/15         759950            P60000060 - P60000066   $     33,116.42



                                                      Page 17 of 22
                      Case: 1:16-cv-05827 Document #: 362-2 Filed: 12/04/20 Page 18 of 22 PageID #:3827

                                                      EXHIBIT B

                                       Plaintiff's Index of Damages (as of 1/13/17)
               Payee                   Invoice Date     Invoice No.                   Bates No.         Amount
Brausch Environmental, LLC               1/10/16           16113            P60000193 - P60000195   $       477.00
Nijman Franzetti LLP                     1/18/16           14530            P60000450 - P60000452   $      2,587.00
FTI Consulting Inc.                      1/26/16          7402151           P60000336 - P60000340   $       715.00
ARCADIS U.S., Inc.                       1/27/16          764805            P60000067 - P60000073   $     73,737.15
Nijman Franzetti LLP                      2/8/16           14577            P60000453 - P60000456   $      2,769.00
Brausch Environmental, LLC               2/13/16           16129            P60000196 - P60000198   $      1,092.53
FTI Consulting Inc.                      2/24/16          7404922           P60000341 - P60000345   $       240.00
ARCADIS U.S., Inc.                       2/25/16          770214            P60000074 - P60000080   $     26,149.35
Nijman Franzetti LLP                      3/9/16           14620            P60000457 - P60000460   $      2,257.00
Brausch Environmental, LLC               3/11/16           16148            P60000199 - P60000201   $       779.63
ARCADIS U.S., Inc.                       3/15/16          773911            P60000081 - P60000086   $      7,467.00
FTI Consulting Inc.                      3/25/16          7408378           P60000346 - P60000350   $       240.00
Brausch Environmental, LLC                4/5/16           16173            P60000202 - P60000204   $       826.73
Nijman Franzetti LLP                      4/7/16           14654            P60000461 - P60000464   $      3,282.00
ARCADIS U.S., Inc.                        4/8/16          778076            P60000087 - P60000092   $     30,602.33
The Chicago Trust Company                4/15/16          5003370           P60000245 - P60000247   $      1,750.00
FTI Consulting Inc.                      4/25/16          7411617           P60000351 - P60000355   $       544.00
Nijman Franzetti LLP                      5/6/16           14714            P60000465 - P60000467   $      1,953.00
Brausch Environmental, LLC                5/9/16           16193            P60000205 - P60000207   $       722.78
ARCADIS U.S., Inc.                       5/19/16          785431            P60000093 - P60000097   $      6,703.95
FTI Consulting Inc.                      5/25/16          7414572           P60000356 - P60000360   $       240.00



                                                      Page 18 of 22
                      Case: 1:16-cv-05827 Document #: 362-2 Filed: 12/04/20 Page 19 of 22 PageID #:3828

                                                      EXHIBIT B

                                       Plaintiff's Index of Damages (as of 1/13/17)
               Payee                   Invoice Date     Invoice No.                   Bates No.         Amount
Brausch Environmental, LLC                6/5/16           16211            P60000208 - P60000210   $       861.60
Nijman Franzetti LLP                      6/7/16           14763            P60000468 - P60000472   $      6,687.00
ARCADIS U.S., Inc.                       6/15/16          790305            P60000098 - P60000101   $      9,150.33
FTI Consulting Inc.                      6/27/16          7417200           P60000361 - P60000365   $       683.00
Brausch Environmental, LLC                7/4/16           16231            P60000211 - P60000213   $       596.85
Nijman Franzetti LLP                      7/7/16           14808            P60000473 - P60000477   $      5,152.00
The Chicago Trust Company                7/15/16          5003435           P60000248 - P60000250   $       875.00
ARCADIS U.S., Inc.                       7/22/16          796294            P60000102 - P60000108   $     16,523.51
FTI Consulting Inc.                      7/27/16          7419715           P60000366 - P60000370   $      1,930.39
Nijman Franzetti LLP                      8/5/16           14865            P60000478 - P60000480   $      2,582.00
Brausch Environmental, LLC               8/16/16           16250            P60000214 - P60000217   $      1,429.50
FTI Consulting Inc.                      8/26/16          7422435           P60000371 - P60000375   $      1,000.00
U.S. EPA                                  9/2/16            n/a             P60000029 - P60000039   $     15,881.20
Nijman Franzetti LLP                      9/7/16           14908            P60000481 - P60000483   $      3,025.00
Brausch Environmental, LLC                9/7/16           16268            P60000218 - P60000220   $       565.80
ARCADIS U.S., Inc.                        9/7/16          804003            P60000109 - P60000115   $     32,514.14
ARCADIS U.S., Inc.                        9/9/16          804570            P60000116 - P60000122   $     19,209.86
FTI Consulting Inc.                      9/22/16          7424703           P60000376 - P60000380   $       772.00
ARCADIS U.S., Inc.                       9/28/16          807675            P60000123 - P60000128   $     23,160.82
FTI Consulting Inc.                      10/2/16          7427668           P60000381 - P60000385   $       240.00
Brausch Environmental, LLC               10/9/16           16290            P60000221 - P60000223   $       906.60



                                                      Page 19 of 22
                  Case: 1:16-cv-05827 Document #: 362-2 Filed: 12/04/20 Page 20 of 22 PageID #:3829

                                                      EXHIBIT B

                                       Plaintiff's Index of Damages (as of 1/13/17)
                Payee                  Invoice Date     Invoice No.                   Bates No.         Amount
Nijman Franzetti LLP                     10/10/16          14964            P60000484 - P60000486   $      1,235.00
The Chicago Trust Company                10/14/16         5003505           P60000251 - P60000253   $       875.00
                             Additional Invoices to Produce in Supplemental Disclosures
Geomatrix Consultants and Engineers,     2/11/04           2235                                     $      3,832.83
Inc.
Geomatrix Consultants and Engineers,      3/3/04           2290                                     $      6,144.61
Inc.
ARCADIS U.S., Inc.                       3/16/04           69989                                    $     10,055.13
Dykema Gossett PLLC                      3/22/04          961145                                    $     26,154.01
ARCADIS U.S., Inc.                       4/12/04           73060                                    $      3,543.86
Geomatrix Consultants and Engineers,     4/13/04           2368                                     $      2,155.05
Inc.
Dykema Gossett PLLC                      4/29/04          965741                                    $      5,060.61
ARCADIS U.S., Inc.                        5/5/04           75362                                    $       454.87
Geomatrix Consultants and Engineers,     5/11/04           2460                                     $        76.02
Inc.
Dykema Gossett PLLC                      5/25/04          969633                                    $      8,440.37
ARCADIS U.S., Inc.                        6/4/04           78822                                    $      1,723.70
Geomatrix Consultants and Engineers,      6/7/04           2518                                     $          5.85
Inc.
Hinshaw & Culbertson                     6/14/04            n/a                                     $       667.00
ARCADIS U.S., Inc.                       7/12/04           82214                                    $       332.10
ARCADIS U.S., Inc.                       8/30/04           86828                                    $       550.34
Intercall                                 9/1/04        B1-2716811                                  $        45.66
Natalie Walsh                            9/13/04            n/a                                     $       390.45
Natalie Walsh                            9/13/04            n/a                                     $       568.92



                                                      Page 20 of 22
                  Case: 1:16-cv-05827 Document #: 362-2 Filed: 12/04/20 Page 21 of 22 PageID #:3830

                                                  EXHIBIT B

                                   Plaintiff's Index of Damages (as of 1/13/17)
               Payee               Invoice Date     Invoice No.                   Bates No.        Amount
Dykema Gossett PLLC                  9/16/04          988463                                  $       16,967.81
Dykema Gossett PLLC                  9/30/04          991846                                  $        4,967.55
Intercall                            10/1/04        B1-2832140                                $        1,034.21
ARCADIS U.S., Inc.                   10/8/04           91174                                  $       16,431.83
Northern Trust Bank                  12/15/04           n/a                                   $          18.60
LECG, LLC                            12/19/05          51887                                  $        2,361.14
Northern Trust Bank                  4/12/06            n/a                                   $          20.00
Nijman Franzetti LLP                 12/3/08            1106                                  $         115.56
LECG, LLC                            1/23/09          101659                                  $        2,001.89
LECG, LLC                            2/20/09          102587                                  $        2,845.89
LECG, LLC                            3/27/09          103656                                  $        1,893.11
LECG, LLC                            4/23/09          104548                                  $        1,372.50
Brausch Environmental, LLC            6/7/09           9380                                   $        1,658.30
LECG, LLC                            8/28/09          108774                                  $        3,527.91
Northern Trust Bank                  2/12/10            n/a                                   $          20.00
Northern Trust Bank                   3/5/10            n/a                                   -$         20.00
LECG, LLC                            5/28/10          117551                                  $        1,260.00
LECG, LLC                            6/28/10          118437                                  $        1,365.00
LECG, LLC                            8/11/10          120058                                  $        2,345.00
U.S. EPA                             10/31/11     05-FOI-01347-11                             $         169.00
Northern Trust Bank                   4/6/12            n/a                                   -$         30.00



                                                  Page 21 of 22
                 Case: 1:16-cv-05827 Document #: 362-2 Filed: 12/04/20 Page 22 of 22 PageID #:3831

                                                 EXHIBIT B

                                  Plaintiff's Index of Damages (as of 1/13/17)
              Payee               Invoice Date     Invoice No.                   Bates No.               Amount
The Chicago Trust Company           10/15/13      43-1035-01-3                                       $       584.93
                                                                                             TOTAL $ 1,903,085.80




                                                 Page 22 of 22
